Citation Nr: 1751123	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected residuals of a left middle finger injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Air Force from January 1975 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's claim for a compensable rating for service-connected residuals for a left middle finger injury.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in September 2016.  A transcript of that hearing is in the claims folder.


FINDING OF FACT

The Veteran has pain with motion of the left middle finger, but there is no evidence of amputation to any degree.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left middle finger disability rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5229 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Increased Rating 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Veteran's left middle finger disability has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Diagnostic Code 5229 assigns a noncompensable disability evaluation for limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A maximum schedular 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

In order to receive a higher compensable rating for a disability of the middle finger alone, there must be amputation.  Under Diagnostic Code 5154, a 20 percent rating applies for amputation of the middle finger with metacarpal resection (more than one half of the bone lost).  

These ratings apply regardless of whether the disability affects the dominant or the non-dominant hand.  

Turning to the facts of this case, on VA examination in June 2012, the Veteran did not endorse limitation of motion in his left middle finger; he also denied flare ups of symptoms in the left middle finger.  He was able to perform repetitive-use testing with three repetitions with no additional limitation of motion in the finger.  There was also no functional loss or impairment after repetitive use in the left middle finger.  The Veteran's left hand grip muscle strength was normal and there was no evidence of ankylosis.

VA treatment records document the Veteran's complaints of severe pain and discomfort in the left middle finger upon bending it or making a fist.  He also reported that such pain affected his ability to grab things with his left hand.  He recently began to receive injections to help alleviate the pain.  See VA Treatment Records dated March 22, 2017 and May 2, 2017.

The Veteran was afforded another VA examination in March 2017.  At that time, the Veteran stated that the pain in his left middle finger was worse, and described it as a chronic, sharp, stabbing pain that occurred with or without activity.  He also noted that his left middle finger pain was aggravated by cold weather.  Range of motion testing revealed normal results; however, the clinician noted the Veteran's facial wincing and grimacing upon finger extension.  The Veteran also verbalized intense pain during passive range of motion.  However, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  He endorsed normal strength in the left hand grip and there was no ankylosis of the left hand.

Given this evidence, the Board finds that a compensable evaluation is warranted for the Veteran's left middle finger disability under 38 C.F.R. § 4.59.  The fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In this case, the evidence demonstrates that the Veteran continues to have pain in his left middle finger; so much so, that it affects his ability to grip and use his hand.  Given that there is credible evidence of functional impairment of the left middle finger, the Board finds that a 10 percent evaluation is warranted under Diagnostic Code 5229.

With respect to the question of whether the Veteran is entitled to a rating in excess of 10 percent for his service-connected left middle finger, neither the Veteran's treatment records nor the VA examination reports indicate that there was amputation of the finger to any degree.  Moreover, although the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, Correia v. McDonald, 28 Vet. App. 158 (2016), where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires amputation, such factors are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has also considered the Veteran's assertions as to the severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by specific medical findings.  Thus, a rating in excess of 10 percent is not warranted for the left finger disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis).

In sum, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected left middle finger on the basis of functional limitation caused by pain.  



ORDER

Entitlement to a 10 percent evaluation for a left middle finger disability is granted.




____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


